Mr. Chiee Justice Farmer delivered the opinion of the court: This is an appeal from a judgment of the county court of Kankakee county against the property of appellant for delinquent road and bridge taxes in the town of Kankakee. It is first objected that no meeting of the commissioners of highways was legally held between the first Tuesdays in August and September, and that at the meeting held August 25 the commissioners did not fix the tax rate, but levied, or attempted to levy, a tax. The commissioners of highways held a meeting at a time designated by the president of the board, August 25, 1914, at which meeting they determined upon a tax rate of thirty cents on each $100 for road and bridge purposes. The record of the meeting kept by the clerk recited that it was a special meeting called for the purpose of a tax levy but did not state the year for which the tax was to be- levied. After hearing parol proof the court permitted this record to be amended so as to show that the meeting was called by the president of the board for the purpose of fixing the rate for road and bridge tax for the year 1914. Appellant objected to the action of the court in hearing the testimony and permitting the amendment of the record. There was no error in the ruling of the court in this respect. Such records may be amended, upon sufficient proof, to correspond with the facts. Indiana, Decatur and Western Railway Co. v. People, 201 Ill. 351; Chicago and Northwestern Railway Co. v. People, 184 id. 240. It is also contended by appellant that to have made the meeting of August 25 a legal meeting it was necessary that at some previous meeting of the board the president should have designated the time for holding the meeting to fix the tax rate, and a record of such action should have been preserved. The requirement of the statute is that a regular semi-annual meeting between the first Tuesdays in August and September, at a time to be named by the president, shall be held for the purpose of determining the tax rate. It was not required that the time of this meeting should be designated by the president at a meeting of the board and a record of it made. As amended, the record of the meeting of August 25 was in substantial compliance with the statute. It is true it originally stated the meeting was held for the purpose of a tax levy. This was merely an erroneous use of words by the clerk, as the commissioners could only fix the rate, and that is the effect of their action. It is further objected that the certificate made September x of the amount required to be levied for road and bridge purposes, and filed with .the board of supervisors, does not state that the amount certified was necessary nor state sufficient facts to give the county board jurisdiction. It was not required that they should state why it was necessary to levy the amount certified nor the particular purposes of the levy, except that it was for road and bridge purposes. The certificate was dated September 1, 1914, but did not state the year for which the tax was to be levied. The court permitted it to be amended by inserting “for the year 1914.” There was no error in this action of the court. The tax rate fixed by the commissioners at their meeting in August was thirty cents on the $100 valuation. The amount necessary to be raised, as certified at the meeting held the first Tuesday in September, $15,500, was extended against appellant’s property and made the rate thirty-four cents on each $100. To the extent that the tax against appellant’s property exceeded the rate of thirty cents on the $100 it is invalid, and the court should have sustained objections to that amount and rendered judgment against appellant’s property for the amount that would have been produced by a tax rate of thirty cents on the $100 valuation. The judgment of the county court is reversed and the cause remanded, with directions to render judgment in conformity with the views expressed in this opinion. Reversed and remanded, with directions.